Title: Cash Accounts, October 1760
From: Washington, George
To: 



[October 1760]



Cash


Octr 2—
To Cash of Mr Robt Brent in Excha. for Bills
£ 8. 5. 0



To Cards at Sundry times
7.12. 6


15—
To Cash of Mr Joseph Valentine
149. 0. 1


Contra


Octr 2—
By two Bushels of Oats 3/6—Gave Servants 7/6
0.11. 0



By Ferriage & Ferrymen at Fredericksburg
0. 7. 6


4—
By Expences at Caroline Court House
0. 8. 6



By Ditto at Hubbards 27/10.  Ferriages &ca at Danzies 12/
1.19.10


6—
By the Govrs Servants 10/.  Breakfast 1/3—Candles 1/3
0.12. 6


8—
By Cards 30/.  Coach hire 1/3. Cards 10/.  By Barber 2/6
2. 3. 9



By Play Tickets at Sundry times
7.11. 3


14—
By Supper &ca 2/6.  By Coach 1/3. By Liquor 10/
0.13. 9


15—
By Mr Jno. Hood for a Lot in Edinburg
10. 0. 0


17—
By mendg Harness 1/3.  By Mr Mercers Servts 1/3
0. 2. 6


21—
By The Attorney Genl—fee in Massons Suit
5. 0. 0



26—
By Mrs Washington 28/6.  By Chesnuts 1/6
1.10. 0


28—
By Colo. Harrisons Servts 2/6.  By Cards Sundries 75/
3.17. 6


31—
By Colo. W: Randolphs Servts 5/
0. 5. 0


